Citation Nr: 1527537	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  12-16 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder (claimed as bipolar disorder and posttraumatic stress disorder (PTSD)).


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel






INTRODUCTION

The Veteran served on active duty from January 1982 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona which denied the Veteran's claim of service connection for bipolar disorder. 

During the course of the appeal period, the Veteran also initiated a claim for service connection for PTSD. The Board notes that the RO initially separated the Veteran's claims into one for PTSD and one for bipolar disorder.  The bipolar disorder claim was denied in a November 2009 rating decision, and the PTSD claim was denied in a September 2013 rating decision.  However, in April 2014 the RO combined the Veteran's PTSD and bipolar claims into a claim for an acquired psychiatric disorder to include PTSD and bipolar disorder.  The Board finds this recharacterization proper based on Clemons v. Shinseki, 23 Vet. App. 1 (2009), which held that, in the context of claims for psychiatric disorders, a claim for service connection encompasses all related symptomatology, regardless of how that symptomatology is diagnosed.  See also Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005), Sondel v. Brown, 6 Vet. App. 218, 220 (1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision).

In October 2014, the Board remanded this issue for additional development.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its October 2014 remand, the Board noted that the Veteran requested and was scheduled for a video hearing before an acting Veterans Law Judge (VLJ) at the RO on September 23, 2014.  The Veteran was sent notice of the scheduled hearing in August 2014.  However, the Veteran ultimately failed to report for this hearing.  The Board indicated that the Veteran provided no explanation for his failure to report and as a result deemed the Veteran's hearing request to be withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

However, in a September 2014 correspondence, the Veteran's representative noted that the Veteran contacted the Arizona Department of Veterans Services (ADVS) on September 19, 2014 to inform them that he would be unable to attend the September 23, 2014 hearing because he did not have the money to make the trip.  The ADVS informed him that he should go to the ADVS office to complete a proper form but the Veteran was told that he had to first contact VA to reschedule his hearing.  As a result, the Veteran went to the VHA clinic in Flagstaff, Arizona instead of the ADVS office.  The Veteran indicated that he did call the phone number provided on the VA letter to update his hearing request but he was unsure of the status of the call as the call dropped due to his remote location.  The Veteran's representative requested that a new videoconference or Travel Board hearing be scheduled as soon as possible.

Despite the September 2014 correspondence, there is no indication that an attempt to reschedule the requested Board hearing has been made or that the Veteran has withdrawn his request for such a hearing. 

As the Veteran has provided good cause for his request to reschedule the requested Board hearing, the Board will honor his request to reschedule.  As Videoconference and Travel Board hearings are scheduled by the RO, the claims file should be transferred to the RO in Phoenix, Arizona, so that an appropriate Board hearing may be rescheduled in accordance with the Veteran's request.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a Board videoconference hearing at the RO in accordance with applicable procedures.  The Veteran should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2013).  

2.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


